Atkinson, Presiding Justice.
1. Under proper construction the petition! a.s amended alleges a fiduciary relation between the attorney and the plaintiffs. In such circumstances the allegations charged actual fraud in the procurement of the papers.
2. The allegations of the petition as amended do not call for operation of the principle that a grantor who voluntarily relinquishes possession of property described in a deed absolute on its face can not thereafter seek to have the same declared as a security deed only.
3. The allegations of the petition as amended charged the subsequent, grantees with actual notice of the fraud, and consequently they did not occupy the position of innocent purchasers.
4. Under application of the foregoing principles the judge erred in dismissing the action on general demurrer.
5. The rulings in this case are not opposed to the decisions in Stoddard Manufacturing Co. v. Adams, 122 Ga. 802 (50 S. E. 915) ; Lewis v. Foy, 189 Ga. 596 (6 S. E. 2d, 788) ; Hutchinson v. King, 192 Ga. 402 (15 S. E. 2d, 523). Judgment reversed.

All the Justices concur.

W. D. Poe, A. M. Roan, and Nelson & Nelson, for plaintiffs.
Jackson & Darby and G. T. McGorkle, for defendants.